SCHEB, Acting Chief Judge.
Defendant Michael K. Monroe was convicted and sentenced for possession of cocaine. On appeal he raises three points. We find merit only to his contention that the trial judge erred by imposing costs against him pursuant to section 27.3455, Florida Statutes (1985). The defendant committed the offense on April 25, 1985; however, section 27.3455 did not become effective until July 1, 1985. Therefore, the imposition of these costs violated the ex post facto provisions of the Constitutions of the United States and the State of Florida. Bowman v. State, 495 So.2d 868 (Fla. 2d DCA 1986); Bago v. State, 498 So.2d 584 (Fla. 2d DCA 1986).
Accordingly, we reverse the trial court’s imposition of these costs. Furthermore, as we did in Bowman, we again certify this question to the Supreme Court of Florida as a question of great public importance.
HALL, J., concurs.
RYDER, J., specially concurs.